The Honorable Barbara Horn State Representative Post Office Box 64 Foreman, Arkansas 71836-0064
Dear Representative Horn:
This is in response to your request for an opinion on the following questions:
  1. Can a county waive any or all county taxes for inducing an industry to locate within the county? If allowable, is there a time period applicable?
  2. Can school millage be abated for a time period for inducing an industry to locate within the school district?
With respect to your first question, I understand that the county at issue imposes no taxes other than property taxes.
It is my opinion that the answer to both of your threshold questions is "no." In Op. Att'y Gen. 88-286 (copy attached), this office addressed a proposal that would have been, in its practical operation, similar to the inducement contemplated in your second question. There, it was stated that Ark. Const. art. 16, § 5, which requires "equal and uniform" property taxation, would be violated by a school district's implementation of the plan proposed therein, which would have resulted in a partial waiver of property taxes.1 It should also be noted that Ark. Const. art. 16, § 5, establishes certain exemptions from property taxes and that Ark. Const. art. 16, § 6, prohibits the establishment of other exemptions.
These constitutional provisions apply with equal force to county property taxes,2 with the result that county property taxes may not be waived. My conclusion makes moot the second question contained in the text of your inquiry numbered "1" above.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh
1 Arkansas Const. art. 16, § 5, applies to taxing districts such as counties and school districts, as well as to the state itself. Hays v.Missouri Pacific R.R. Co., 159 Ark. 101, 250 S.W.2d 879 (1923).
2 Id.